Citation Nr: 0621416	
Decision Date: 07/20/06    Archive Date: 08/02/06

DOCKET NO.  03-05 179	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial compensable evaluation for systemic 
lupus erythematosus (SLE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Farrell, Associate Counsel






INTRODUCTION

The veteran had honorable active service from November 1993 
to July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Seattle, Washington, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, inter alia, granted service 
connection for SLE and assigned a noncompensable disability 
rating.

This case was later transferred from the Seattle RO to the 
Nashville, Tennessee Regional Office.  On June 29, 2004, the 
Board remanded this case for further development on the issue 
of SLE.  This case now returns to the Board.


FINDING OF FACT

SLE has been asymptomatic since the veteran's service 
discharge.  


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for 
SLE are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321(b)(1),  4.88b, Diagnostic 
Code 6530 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

In the present case, the veteran was not provided VCAA notice 
prior to the initial adjudication of this matter.  However, 
the veteran was provided with the notice required by the VCAA 
by letter dated in January 2004.  VA informed the veteran of 
the evidence required to substantiate her claim, the 
information required from her to enable VA to obtain evidence 
on her behalf, and the assistance that VA would provide to 
obtain evidence on her behalf.  The veteran was not 
explicitly asked to provide "any evidence in [her] 
possession that pertains" to her claim.  See 38 C.F.R. § 
3.159(b)(1).  Nevertheless, as a practical matter the Board 
finds that she has been notified of the need to provide such 
evidence, for the following reasons.  VA's January 2004 
letter informed the veteran that additional information or 
evidence was needed to support her claim.  The letter 
specifically noted the elements necessary to establish an 
increased rating, requested that she submit such evidence or 
provide VA with the information necessary for VA to obtain 
medical records and other relevant evidence on her behalf, 
and essentially made the veteran aware that she should submit 
any evidence she had that pertained to her claim.  Therefore, 
the Board finds that she was provided with the notice 
required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board 
contains service medical records and post-service VA and 
private medical records, which will be addressed as 
pertinent.  In addition, neither the veteran nor her 
representative has identified any additional pertinent 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such evidence.  Therefore, 
the Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to this claim.

The record also reflects that VA readjudicated the veteran's 
claim following the provision of the required notice and the 
completion of all indicated development of the record, 
including development pursuant to the Board's June 29, 2004 
remand, which required the VA, in part, to provide a medical 
examination (conducted in March 2005).  Not only has the 
veteran been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time. 

In light of the Board's denial of the appellant's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the appellant under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  For the above reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss 
in detail the evidence submitted by the veteran or on her 
behalf.  The Board will summarize the relevant evidence on 
what the evidence shows or fails to show in the veteran's 
claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-149 
(2001) (discussion of all evidence by Board not required when 
Board supports decision with thorough reasons and bases 
regarding relevant evidence).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. § 4.1 (2005).  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4 (2005).  
Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Since the appeal arises from an initial rating 
decision that awarded service connection, it is not the 
present level of disability that is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's service-connected disease is currently 
evaluated as noncompensable under 38 C.F.R. § 4.88b, 
Diagnostic Code 6350 (systemic lupus erythematosus 
(disseminated)) (2005).  Under Diagnostic Code 6350, acute 
manifestations, with frequent exacerbations, producing severe 
impairment of health, are rated 100 percent disabling.  A 60 
percent evaluation is assigned exacerbations lasting a week 
or more, 2 or 3 times per year.  For exacerbations that occur 
once or twice a year or that have been symptomatic during the 
past 2 years, a 10 percent rating is warranted.  Id. 

Service medical records show that the veteran was first 
diagnosed with SLE during service in early 2002.  In February 
2002, the veteran reported having hip and knee pains, and it 
was noted by Captain M. Happe, M.D. that the veteran had a 
malar rash, possible arthritic symptoms and a positive ANA 
test, suggestive of a possible autoimmune problem or SLE.  
Dr. Happe noted that the veteran was doing well and had no 
other active symptoms of SLE.  In a service medical record 
dated March 2002, Dr. Happe concludes that SLE is the most 
likely diagnosis of the veteran's illness, and notes that the 
veteran had a malar rash, arthralgias of the knees and hips, 
and a small 2 to 3 centimeter rash on the dorsum of her right 
hand.  

The April 2002 report of medical examination at discharge 
from service reflects that the veteran was not taking 
medication for SLE at that time.  The veteran reported, among 
other things, having had swollen or painful joints, severe 
night cramps in calves, arthritis in knees and hips, and easy 
fatigability.  On examination, the doctor found that the 
range of motion of the veteran's back was normal, straight 
leg raising was negative for pain, and deep tendon reflexes 
were symmetric, feet were normal with normal range of motion.  
Although tenderness in the arch and calcaneus regions of the 
veteran's feet were noted, the tenderness was not attributed 
to SLE.  

During a private post-service rheumatology consultation with 
A. Fraser, M.D. in November 2002, the veteran reported having 
pain in her knees and hips, with stiffness for a few minutes 
in the mornings.  She complained of migraine headaches 
without scalp tenderness or jaw claudication.  She also 
complained of dry mouth and vagina but not of the eyes.  She 
denied having photosensitivity, fever, chills, respiratory, 
gastrointestinal, or urinary problems, Raynaud's phenomenon, 
or rash except for a little spot on her left hand.  She 
reported having some sores in the nose but none in the mouth 
or genitalia.  The veteran also reported some left-sided 
chest discomfort without associated symptoms, and a history 
of arthralgias, myalgias headache, and occasional joint and 
muscle aches.  The veteran denied having any skin rashes, 
dryness of her eyes, sores in her mouth or genitalia. She 
reported gaining 15 pounds over the previous six months, poor 
sleep, fatigue, and irregular periods.  She did not think she 
was losing height or stooping over. 

On examination, the Dr. Fraser noted that there was no soft 
tissue swelling, erythema, synovitis, effusions or loss of 
motion of any joint to indicate an inflammatory process or 
any other indication of a connective tissue disease.  Dr. 
Fraser found that the veteran had a malar flush, which, he 
noted, can be a nonspecific finding.  He concluded that he 
could not confirm the SLE diagnosis.  

Dr. Fraser's examination records dated December 2002, March 
2003 and May 2003 note the veteran's history of lupus, and 
show that the veteran reported having had pain and/or 
swelling in her elbows, hands, hips, or knees, stiffness, 
sores in her mouth and nose, photosensitivity, alopecia, and 
upper chest pain.  Dr. Fraser noted "malar flush" in 
relation to the veteran's skin on both the December 2002 and 
March 2003 examination records.  The May 2003 examination 
record reflects that the veteran's skin was normal.  

A May 2003 VA examination report reflects that the veteran 
reported at examination that she had no specific symptoms 
such as rash, alopecia, or headaches, malar rash, or 
althralgias.  However, she reported a history of frequent, 
intermittent malar rashes, occasional joint and muscle aches, 
and headaches two to three times a week, which she stated 
were the predominant limiting symptoms.  The veteran denied 
any join effusions, and stated that joint and muscle aches 
did not limit her from activities of daily living.  The 
examiner noted that the veteran's claim file was not 
available for his review.  On examination, the doctor noted 
that the veteran had no gross alopecia, no gross malar rash, 
no gross erythema or discoid patches, and no gross joint 
effusions in her knees, hands or elbows.  The veteran was 
noted to have full range of motion grossly, with a steady 
gait.  Extraocular muscles were intact.  The examiner 
concluded that the laboratory data and clinical data did not 
reveal a confirmatory diagnosis of SLE, and he was unable to 
confirm that she had the disease. 

Pursuant to the Board's June 29, 2004 remand, a VA 
examination was conducted in March 2005.  The veteran 
reported a history of malar rash about the face with 
arthralgias of the knees, hands and hips, and transient 
morning stiffness about the hands, knees and hips.  The 
veteran reported that the rash about her face, previously 
documented as non photosensitive, had become photosensitive 
prior to examination.  She also reported having had an 
erythematous rash about the metacarpophalangeal joints.  At 
the time of examination, the veteran said she was not taking 
anti-lupus medications except for Mobic for her arthralgias.  
She denied having had Raynaud's  phenomenon, arthritis, 
nephrotic syndromes, seizures, alopecia, phlebitis or 
recurrent abortions.  

On examination, the examiner noted a slight malar erythema 
over the face, there was no evidence of tenosynovitis in the 
hands, hips or knees at the time of examination.  The range 
of motion of the veteran's wrists, knees and hips was at or 
near normal.  The extremities did not exhibit cyanosis, 
clubbing or edema, cranial nerves were intact grossly and 
nonfocal, and sensation was intact bilaterally.  The examiner 
noted that the symptoms the veteran described were not 
consistent with symptoms  identified by the American College 
of Rheumatology as being associated with SLE.  The examiner 
concluded that the veteran was not having complement 
depletion, which he said typically occurs in patients with 
SLE.  The opinion of the examiner was that the symptoms 
described by the veteran were very nonspecific for 
arthralgias and headaches, and that there was no evidence of 
a defined connective tissue disorder at the time of 
examination. 

Objective medical evidence of record does not support an 
initial compensable rating for SLE.  The veteran's symptom 
complex was attributed to SLE in service, but post service 
clinical records have been unable to confirm a diagnosis.  
While the veteran has complained of a malar rash, arthralgias 
and other symptoms that could be attributed to SLE, medical 
authorities have also doubted its presence.  Dr. Fraser's 
March 2003 examination record concluded that a diagnosis of 
SLE could not be confirmed.  The May 2003 VA examiner noted 
that laboratory data and clinical findings could not confirm 
the diagnosis of SLE, and the March 2005 VA examiner noted 
that the symptoms exhibited by the veteran were not 
consistent with those of SLE and that there was no evidence 
of a connective tissue disorder at that time.  Thus, while 
the veteran has exhibited some symptoms of SLE in the past, a 
clear medical consensus is that the diagnosis of SLE can not 
be supported and that the symptoms are not due to SLE.  It 
follows that the disability has not resulted in exacerbations 
that occur once or twice a year or that have been symptomatic 
since service discharge.  Accordingly, the criteria for a 
compensable rating under Diagnostic Code 6350 are not met or 
approximated. 

The Board also considers Diagnostic Code 7809 for discoid 
lupus erythematosus or subacute cutaneous lupus 
erythematosus.  38 C.F.R. § 4.118, Diagnostic Code 7809 
(2005).  However, because there is no medical evidence of 
record indicating that the veteran has been diagnosed with 
discoid lupus erythematosus or subacute cutaneous lupus 
erythematosus, and there is no medical evidence of 
disfigurement, scars or dermatitis, Diagnostic Code 7809 is 
not applicable in this case. 

As the preponderance of the evidence is against a compensable 
rating, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2006); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Board has also considered whether the veteran is entitled 
to a staged rating. See Fenderson v. West, 12 Vet. App. 119 
(1999).  It is the Board's opinion, however, that at no time 
during the pendency of this appeal has the veteran's service-
connected disease been compensably disabling.  As such, a 
staged rating is not warranted.  


ORDER

An initial compensable evaluation for SLE is denied.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


